DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1 and 3-9, in the reply filed on Oct. 12, 2021 is acknowledged.
Applicant’s further election without traverse of processes wherein -(H)n- comprises recurring units derived from at least one ethylenically unsaturated monomer, as presently recited in claims 1, 3, and 16 in the reply filed on Oct. 12, 2021 is acknowledged.
Claims 4 and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 12, 2021.
Claims 1, 3, and 5-9 are presently under consideration.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of (pre-AIA ) 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under (pre-AIA ) 35 U.S.C. § 103(a) as being unpatentable over Japanese Patent Application Laid-Open Publication No. H11-343428 A (herein “Kagitani”) in view of US Patent Application Publication No. 2006/0223936 A1 (herein “Such”).
As to claims 1, 3, and 6: Kagitani describes a process of making a copolymer of vinylidene chloride and ethylenically unsaturated monomers copolymerizable therewith by emulsion polymerization (see ¶ [0009]) in the presence of a surfactant (see ¶¶ [0012] and [0022]-[0025]). Kagitani’s emulsions are used for coatings (see ¶ [0001]) which have a film-forming property (see ¶ [0018]).
Kagitani does not disclose the presently recited RAFT agent.
Such describes a method of preparing an aqueous dispersion of polymer particles (see abstract) under RAFT controlled polymerization (see ¶ [0030]). The method includes making an amphiphilic RAFT agent, and the method can be used in conventional emulsion, miniemulsion, and suspension polymerization processes (see ¶¶ [0032]-[0034]). A wide range of ethylenically unsaturated monomers can be used in the processes (see ¶¶ [0092]-[0097]).
Such further discloses that when a dispersion is applied to a surface and forms a film, free surfactant in the dispersion can tend to migrate to the surface and thereby adversely affect the surface properties of the film (see ¶ [0004]). Also, conventional polymerization has a limited capacity to effectively control both molecular weight and architecture and no ability to produce block copolymers (ibid.). Such’s process exhibits the advantages of RAFT polymerization without the need for conventional surfactants (see ¶ [0012]). Such discloses an example of a macro-RAFT agent (see Example 4a in ¶ [0180]) that is according to the recited chemical formula, having about 5 acrylic acid units (see ¶ [0180]; see also the broader chemical formulas in ¶¶ [0016]-[0020]).
In light of Such, one of ordinary skill in the art would have been motivated to use Such’s RAFT polymerization process including a macro-RAFT agent to make Kagitani’s vinylidene chloride copolymers in order to avoid the use of conventional surfactants, to avoid adverse effects to surface properties of films made from the copolymers, to effectively control the molecular weight and architecture, and to have the ability to make block copolymers. It would have been obvious to a person of ordinary skill in the art at the time of the present invention to have used Such’s RAFT polymerization process including a macro-RAFT agent to make Kagitani’s vinylidene chloride copolymers, thereby arriving at the presently claimed invention.
As to claim 5: As set forth above, Such discloses a macro-RAFT agent. Upon using Such’s macro-RAFT agent to polymerize further monomers including vinylidene chloride, one would arrive at a block copolymer comprising a block comprising recurring units derived from the vinylidene chloride.
As to claims 7-8: Such further discloses an example of a macro-RAFT agent (see Example 2a in ¶ [0159]) that is according to the recited chemical formula, having about 23 acrylic acid units (see ¶ [0180]; see also the broader chemical formulas in ¶¶ [0016]-[0020]). Kagitani’s emulsion polymerization is carried out in water (e.g. see ¶ [0011]).
As to claim 9: Such’s polymerization is a radical polymerization (e.g. see Scheme 1 in ¶ [0007]).

Claims 1, 3, and 5-9 are rejected under (pre-AIA ) 35 U.S.C. § 103(a) as being unpatentable over US Patent No. 5,344,867 (herein “Morgan”) in view of US Patent Application Publication No. 2006/0223936 A1 (herein “Such”).
As to claims 1, 3, and 6: Morgan describes a process of making a copolymer of vinylidene chloride and acrylic acid (see Example 1 at col. 7, ll. 24-39) by emulsion polymerization in an aqueous medium (see col. 7, l. 38) with a radical initiator (see col. 7, l. 37). The process includes a copolymerizable surfactant (see col. 7, l. 36) and a free surfactant (see col. 7, l. 35). The resulting compositions are capable of forming stable films having excellent protective properties (see col. 1, ll. 6-8).
Morgan does not disclose the presently recited RAFT agent.
Such describes a method of preparing an aqueous dispersion of polymer particles (see abstract) under RAFT controlled polymerization (see ¶ [0030]). The method includes making an amphiphilic RAFT agent, and the method can be used in conventional emulsion, miniemulsion, and suspension polymerization processes (see ¶¶ [0032]-[0034]). A wide range of ethylenically unsaturated monomers can be used in the processes (see ¶¶ [0092]-[0097]).
Such further discloses that when a dispersion is applied to a surface and forms a film, free surfactant in the dispersion can tend to migrate to the surface and thereby adversely affect the surface properties of the film (see ¶ [0004]). Also, conventional polymerization has a limited capacity to effectively control both molecular weight and architecture and no ability to produce block copolymers (ibid.). Such’s process exhibits the advantages of RAFT polymerization without the need for conventional surfactants (see ¶ [0012]). Such discloses an example of a macro-RAFT agent (see Example 4a in ¶ [0180]) that is according to the recited chemical formula, having about 5 acrylic acid units (see ¶ [0180]; see also the broader chemical formulas in ¶¶ [0016]-[0020]).
In light of Such, one of ordinary skill in the art would have been motivated to use Such’s RAFT polymerization process including a macro-RAFT agent to make Morgan’s vinylidene chloride copolymer of Example 1 in order to avoid the use of conventional surfactants, to avoid adverse effects to surface properties of films made from the copolymers, to effectively control the molecular weight and architecture, and to have the ability to make block copolymers. It would have been obvious to a person of ordinary skill in the art at the time of the present invention to have used Such’s RAFT polymerization process including a macro-RAFT agent to make the vinylidene chloride copolymer of Morgan’s Example 1, thereby arriving at the presently claimed invention.
As to claim 5: As set forth above, Such discloses a macro-RAFT agent. Upon using Such’s macro-RAFT agent to polymerize further monomers including vinylidene chloride, one would arrive at a block copolymer comprising a block comprising recurring units derived from the vinylidene chloride.
As to claims 7-8: Such further discloses an example of a macro-RAFT agent (see Example 2a in ¶ [0159]) that is according to the recited chemical formula, having about 23 acrylic acid units (see ¶ [0180]; see also the broader chemical formulas in ¶¶ [0016]-[0020]). Kagitani’s emulsion polymerization is carried out in water (e.g. see ¶ [0011]).
As to claim 9: Such’s polymerization is a radical polymerization (e.g. see Scheme 1 in ¶ [0007]).

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 8 recite a chemical formula including a subscript “u”, and the claims subsequently recite “wherein u is which is carried out in a liquid medium”. This phrase lacks a definition of the subscript u, and therefore the claims do not set forth the scope of the pertinent chemical formula with reasonable clarity.
The examiner notes that claim 6 recites the same chemical formula in which subscript u is from 2 to 11.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764